Title: To George Washington from Benjamin Franklin, 19 March 1780
From: Franklin, Benjamin
To: Washington, George


          
            Sir
            Passy, March 19 1780
          
          Count Christian and Count William de Deux Ponts Colonel and Lieutenant Colonel of the Regiment of that Name are now abount to embark for America. As Possibly they may before their Return visit your Army, I beg leave to introduce them to your Excellency and to Recommend them to your Civilities as young Gentleman well known to me, of Excellent Character and zealous Friends to our Cause and Country, With the highest Esteem and Respect, I have the honour to be, Your Excellency’s &c.
        